AMENDMENT OR SUPPLEMENT TO DISTRICT ATTORNEY'S PETITION.
The District Attorney averred that he had made diligent investigation within the limits of the facilities available to him and for a more complete and necessary enforcement of the criminal laws of the Commonwealth in Dauphin County he was in need of the assistance of a grand jury investigation; that he had competent and credible evidence showing that in the year 1935 at Harrisburg, Dauphin County, A, B, C, D and others unlawfully conspired to cheat and defraud the Commonwealth, to extort money and levy blackmail against employees, private citizens and persons doing business with the Commonwealth and its agencies; to extort money and levy blackmail from persons interested in the passage of certain legislation, to accept bribes, and to otherwise engage in unlawful and improper conduct including corrupt solicitation, misfeasance and malfeasance in office; that at the time of this unlawful conspiracy, A had been and still was Governor of the Commonwealth, B had been and still was a high state official and chairman of a political state committee, C during a portion of the period had held a high state office and therafter and still was the occupant of another important state office and secretary of a political state committee, and D had been and still was chairman of the finance committee of a political state committee; that the conspiracy continued during the years 1935, 1936, 1937 and 1938, and still existed within the County of Dauphin and elsewhere in the Commonwealth.
The District Attorney then averred particular illegal conspiracies or specific groups of crimes, all embraced within the general conspiracy first charged, setting forth each group separately, and averring in each case that the illegal agreement had been made or continued within two years last past, in Dauphin County, and charging an overt act or acts of conspiracy, extortion, *Page 328 
blackmail, bribery, as the charge might be, committed in Dauphin County, within two years last past, and as to each group alleging the overt act or acts as a part of the system of related crimes, which it was necessary for the grand jury to investigate.
The illegal conspiracies charged were as follows:
(a) A, B, C, D, and E, who had been and still was the Harrisburg resident secretary of a political state committee, and others, unlawfully conspired to extort money and levy blackmail from state, county, city and other public employees, by means of coercion, threats, intimidation and other unlawful methods, the nature of the unlawful conspiracy being such that each public employee was required to pay a specified percentage of his salary, depending upon the amount of the salary, and that the money collected by designated persons was distributed to specified political committees; (b) A, B, C, D and others unlawfully conspired to extort money and levy blackmail from architects, contractors and other persons doing business with the State, its agencies or other bodies politic or corporate, the nature of the conspiracies being that no architect would be appointed nor be given a contract with the State or its agencies unless his appointment was first approved by B and D, and until he agreed to pay to B, D and others, one third of his commission; (c) A, B, C, D, and F, who had been and still was secretary to A, and G, who had been and still was a high state official, unlawfully conspired to cheat and defraud the Commonwealth by unlawfully awarding contracts for material and supplies to those who were not the lowest responsible bidders; (d) pursuant to the conspiracy, H, who had been and still was chief of a bureau in a state department, attempted to extort money and levy blackmail by demanding from a named person a specified sum for the approval of H, in his official capacity, of a certain mechanical device, H having acknowledged that the device was proper and entitled to his official approval, and because of the failure *Page 329 
to make the payment the device had not been and was not approved; (e) D gave to A, then Governor of the Commonwealth and president of the General State Authority of the Commonwealth, specified large sums of money, in order to influence the award to D, or corporations in which he was interested, of contracts for the construction of buildings for the Authority within Dauphin County, and elsewhere, and in pursuance of this conspiracy contracts were fraudulently and dishonestly awarded by the Authority to D or corporations in which he was interested, said contracts having been based upon plans and specifications prepared with the approval of A in a fraudulent and dishonest manner so that favoritism and preference might be shown D in enabling D and the interested corporations to submit low bids for the contract, in that specifications were purposely drawn ambiguously in details and requirements to the end that contracts when awarded might be considered in favor of D, and for the purpose of stifling competitive bidding; and D was enabled, with the assistance of A, to have the plans and specifications prepared by persons who had been in the employ of D or corporations in which he was interested, and to secure the appointment of inspectors to inspect the work to be performed under the contracts, and that the inspectors and their superiors fraudulently and corruptly approved work performed under these contracts by A and the corporations, said work having been defectively performed and with inferior materials; (f) B, C, D, I and others, unlawfully conspired to extort money and levy blackmail from persons interested in the passage of legislation; and (g) A, B, C, D, and J, then a member of the Liquor Control Board and later chairman thereof, and K, who was appointed a member of the Liquor Control Board in 1937 and then joined the conspiracy, and others unlawfully conspired to extort money and levy blackmail from persons doing business with or selling spiritous and vinous liquors to the Pennsylvania Liquor *Page 330 
Control Board; in the year 1937, by requiring the vendors to pay to them large sums of money in consideration of the purchase of liquors from them by the Liquor Control Board and for other special considerations.
The District Attorney averred that from his investigation he was in possession of evidence and trustworthy information obtained from reliable sources showing that the matters alleged constitute a system of crime engaged in by public officials, and others, for the enrichment of themselves and political committees; that the evidence on hand was of such a nature as to give assurance of at least one conviction for each of the offenses charged; that without the assistance of the grand jury it would be impossible to procure a full and complete investigation, for the reason that much of the evidence and information was in the possession of and under the exclusive control of persons charged with the conspiracies, and their agents, and that information had been withheld from him and he had been hindered in making a complete and full investigation; that the criminal acts cited injure the public generally and, if permitted to continue, would endanger public safety and permit systematic depredations by public officials and others; and that the ordinary processes of law were inadequate to cope with and discover them.
               ANSWER OF GOVERNOR TO AMENDMENT TO DISTRICT ATTORNEY'S PETITION.
Before answering the specific averments contained in the amended suggestion of the District Attorney, the Governor emphatically denied each and every charge and implication of criminal or otherwise unlawful conduct made against him.
The Governor charged that the amendment to the District Attorney's petition was a deliberate attempt by the District Attorney to perpetrate a fraud upon the Court of Quarter Sessions of Dauphin County and upon the Supreme Court, by making unsupportable averments *Page 331 
solely for the purpose of meeting technically the requirements for a valid petition for a grand jury investigation.
The Governor further charged that the District Attorney's statement that he had competent and credible evidence was false; and that if the District Attorney had in his possession any purported evidence of the Governor's participation in any criminal conspiracy it was "framed" or manufactured evidence which could be supported only by perjured testimony.
The Governor requested the court to require the District Attorney forthwith publicly to reveal to the court any evidence which he might have in support of his averments, and that the grand jury investigation should not be authorized unless the District Attorney satisfied the court that his statement was correct.
The Governor further averred that the District Attorney was actuated by political and partisan motives; that the Governor did not oppose an investigation, under the direction of an impartial officer, of any bona fide charge of misconduct on the part of any officer or employee of, or person having business relations with, the state government, but on the contrary welcomed such investigation; he opposed any investigation under the direction of the District Attorney of Dauphin County for the reasons given.
When the original petition for a writ of prohibition was filed by the Governor and Attorney General before this Court, we were impressed with the seriousness of the implications contained in the charges of the District Attorney, but as they were vague and indefinite we granted leave, as the law required us to do, to the District Attorney to file definite criminal charges against the parties involved if he had such criminal charges to present. The District Attorney some time afterwards did file an amended suggestion or petition for a grand *Page 332 
jury investigation. When a hearing was called to determine the sufficiency of this supplementary petition the Governor requested additional time to amend the application for a writ of prohibition. The time of hearing was extended and the Governor filed his answer and amendment.
We have now before us the amended suggestion of the District Attorney and the amended petition for a writ of prohibition. Considering first the amended suggestion, without going into detail, it charges, sufficiently under the Act of March 31, 1860, P. L. 382, section 128, as well as the common law, a conspiracy to cheat and defraud the Commonwealth, to extort money and levy blackmail, and to engage in corrupt solicitation, misfeasance and malfeasance in office. SeeWilson v. Commonwealth, 96 Pa. 56; Commonwealth v. Richardson,229 Pa. 609. This charge is so drawn as to embrace generally all of the matters referred to throughout the entire amended suggestion, and to include the several specific groups of crimes, allegedly occurring in Dauphin County within the statutory period. It further sets forth each group separately, charging overt acts of conspiracy, extortion, blackmail, bribery, as the charge may be, and as to each group it alleges an overt act as a part of the system of related crimes which it is necessary for the grand jury to investigate.
The suggestion definitely states that the District Attorney, from investigation by himself, his associates and subordinates, is in possession of evidence and trustworthy information obtained from reliable sources, showing that the matters alleged constitute a system of crime. Attached to this suggestion is the certification of the three judges of the Quarter Sessions Court stating that, having considered the amended and supplemental petition, that court is "of opinion from the definite knowledge gained by it from trustworthy sources, that the evidence is of such a character as to authorize the convening of the grand jury for the presentation of *Page 333 
that evidence to sustain the charges in said amended and supplemental petition. . . ."
The Governor's amended petition is a complete and specific denial, for himself and the persons named in the suggestion, of each and all criminal charges. He further states that the District Attorney's amendment is a deliberate attempt to perpetrate a fraud on the Court of Quarter Sessions and on this Court, made solely to meet technically the requirements of a valid petition, and that the intention is to engage in a "fishing expedition" of scandalous, libelous and false charges made during the recent primary campaign. The Governor's petition makes a direct charge against the District Attorney that his conduct is actuated by improper motives, reciting at length the basis for that charge. The District Attorney orally in open court denied these charges. The Governor's petition further states:
"I do not oppose the investigation, under the direction of an impartial officer, of any bona fide charge of misconduct on the part of any officer or employee of, or person having business relations with, the State Government. On the contrary I welcome and shall insist upon a thorough-going investigation of every charge made, with a complete report to the people of Pennsylvania, and the prosecution of every person against whom genuine evidence of criminality exists. I oppose and am resisting any investigation under the direction of the District Attorney of Dauphin County for the reasons I have given."
While we are all impressed with the sincerity of the Governor's statements, the only tribunal under the Constitution that can properly dispose of these issues of fact is the Court of Quarter Sessions of Dauphin County. We cannot invade its constitutional powers. This is true also as to the averment by the Governor that the charges are supported by "framed" or "manufactured" evidence. The same answer must be made to his request for the revelation of evidence. *Page 334 
There can be no doubt that the amended suggestion is within the scope of our prior opinion and conforms thereto, and therefore it is not within the power of this Court to restrain the action of the court below in conducting the grand jury investigation that it has ordered.
We may repeat, however, what we said before regarding interference by the judiciary with the executive branch of the government:
"We recognize the strength of the language used in the Constitution, Article IV, Section 2, providing that the supreme executive power shall be vested in the Governor . . . it is basic and fundamental in our system of government that the powers of the three coördinate branches of government are and should be separate and kept clear, the one from the other. The judicial branch cannot assume overlordship of the executive or legislative, or vice versa. . . .
"We have no disposition . . . to enter into a field of conflict where judicial action would unlawfully disturb the conduct of government; this should never be done if the judiciary is to survive. . . ."
We have full confidence in the judges of the Court of Quarter Sessions to observe the constitutional requirements and meet fully the judicial demands upon them.
The amended petition or suggestion of the District Attorney of Dauphin County will be returned to the Court of Quarter Sessions of Dauphin County for its action, as will also the Governor's amended petition for a writ of prohibition, which may be taken as an answer, for such consideration as that court deems wise and just.
Rule discharged and writ of prohibition refused.
SEPARATE MEMORANDUM OPINION BY MR. JUSTICE BARNES:
The only question before this Court is whether the amended petition of the District Attorney of Dauphin *Page 335 
County for a Grand Jury investigation is in form sufficient to meet the requirements of such petition. The merits of the charges in the amended petition have not been considered or passed upon by this Court. The only justification that can be found for the proposed investigation is that it will be conducted in good faith for the sole purpose of bringing to justice persons guilty of violating the criminal laws of this Commonwealth. Certainly there can be no warrant in law for an intentionally protracted investigation by a Grand Jury, or one of such character as to constitute a judicial interference with the proper functioning of a coördinate branch of the state government, as indicated in the opinion of the Chief Justice heretofore filed in this proceeding. With the evidence which the District Attorney alleges already to be in his possession, I find it difficult to understand why he does not now cause warrants to be issued and to bring promptly to trial the persons against whom he alleges there is evidence of wrongdoing. It seems to me that this would be in the public interest, and at the same time would afford to the persons involved, if unjustly accused, their constitutional right to prove their innocence of the charges. For this reason I file this separate memorandum opinion.
                   PETITION OF DAUPHIN COUNTY JUDGES. Courts — Judges — Petition to be relieved — Appointment ofjudge to preside specially.
Where the judges of the court of quarter sessions of Dauphin County presented a petition requesting that another judge be assigned to conduct in that court all matters relating to the proposed grand jury investigation, alleging that the governor had impugned their judicial honor and integrity, charging them with being political-minded, with having accepted and certified the petitions of the district attorney for a grand jury investigation without study or analysis, and with having ignored the then existing grand jury and with having convened a new grand jury which had a high proportion of voters with a particular political affiliation, and that it appeared that the governor thought that any trials which might be the outcome of the grand jury investigation could *Page 336 
not be fairly conducted by them, under the circumstances, orders were made granting the petition and appointing a judge of another judicial district to preside over and take control of the proposed investigation in Dauphin County.
Judges HARGEST, FOX and WICKERSHAM, of the Dauphin County Court, petitioned the Supreme Court to relieve them from further participation in the proceedings and prayed that another judge be sent forthwith to take entire control over the grand jury investigation, if any.
             PETITION OF JUDGES HARGEST, FOX AND WICKERSHAM.
The petitioners averred that the Governor, in a radio address, had impugned their judicial honor and integrity. The judges quoted from the address of the Governor, in which he charged them with being political-minded Republican judges, with having accepted and certified the petitions of the District Attorney for a grand jury investigation without study or analysis, and with ignoring the existing and available grand jury and convening a new grand jury which had a great proportion of registered Republicans to registered Democrats.
The petitioners averred that they had given the petitions of the District Attorney due consideration and had made careful inquiry, that they had convened a new grand jury because the then existing grand jury would have been able to sit only for a week in the new term and no investigation could have been properly conducted within that time, and that it had no knowledge of the political affiliations of the grand jurors. The judges stated that since it appeared that the Governor thought that any trial which might be the outcome of the grand jury investigation could not be fairly conducted by any of the judges of Dauphin County, unwarranted as such suspicion might be, they earnestly requested that the Supreme Court assign another judge to take entire control *Page 337 
trol of the whole matter. The full text of the petition follows:
TO THE HONORABLE, THE JUDGES OF THE SUPREME COURT:
The petition of Wm. M. Hargest, Frank B. Wickersham and John E. Fox, Judges of the Twelfth Judicial District, constituting the county of Dauphin, respectfully represents:
In a radio address delivered Monday evening, June 13, 1938, while the question involved in this proceeding was still undetermined in the Supreme Court, the Governor of this Commonwealth, George H. Earle, III, impugned the judicial honor and integrity of your petitioners as judges. The Governor, among other things, in that radio address, referring to the petition first presented to us in this matter, said:
"The petition was presented to three highly political-minded Republican judges whom I have frequently been obliged to censure publicly for attempting to usurp the function of the Executive Branch and establish government by judicial injunction.
"The Republican judges immediately upon receipt of this petition, at once and without study, placed the seal of their court upon that document in testimony of its truthfulness and convened a Grand Jury.
"Their action was so high-handed, and so unprecedented, that the Pennsylvania Supreme Court called a halt and in a formal opinion publicly censured them for their unjudicial conduct. . . . I have the greatest respect for the judiciary, as does every citizen, but I cannot now stand idly by and permit the abuse of judicial processes by political-minded judges to destroy the Executive Branch of our government and injuriously affect the well-being of our people.
"When judges so far forget their oaths of office as to resort to actions to bring down upon them the censure *Page 338 
of the Supreme Court of Pennsylvania they cannot seek sanctuary behind their robes of office.
"One would suppose that such a rebuke from the high court would have been effective, but not with the Dauphin County Court. Last Friday, in another outrageous campaign maneuver by the Republican leadership and its man Friday — the Dauphin County District Attorney — an amended petition was submitted to the same judges.
"It was by far the most flagrantly political document ever filed in any court in all the history of the Commonwealth. . ..
"With this petition before it, the same Dauphin County Court which only a short time before had been censured by the State's highest court for its acceptance of the original petition, again without study or analysis, and within an hour after receiving the amended petition, had the unmitigated gall to certify that it had 'duly considered' such facts. . . .
"To hear the evidence gathered by these various lieutenants of the Republican organization, the Republican court ignored the Grand Jury then sitting, which contained seven registered Democratic jurors, and convened a new Grand Jury while the other was still available.
"By an almost unbelievable coincidence, only two of the twenty-three new jurors were registered Democrats, a ratio of eleven to one, although the registration ratio in Dauphin County between Republicans and Democrats is only 3 to 2.
"Also, by an astonishing coincidence, the twenty-one Republican jurors included two former State employees, one of whose dismissal papers I personally signed and whose attitude toward the State Administration as a result can better be imagined than described. . . .
"That investigation is a politically inspired inquisition, to be conducted by henchmen of the Republican State Committee, before a Republican dominated jury *Page 339 
answerable to a hostile Republican Court, on evidence gathered by a research man for the Republican machine.
"A Democratic State official coming before such a setup would have absolutely no chance of fair play."
In the text furnished to the newspapers but omitted in the radio speech the following appears:
"I know that the people of Pennsylvania stand for fair play and decency. I know that every right thinking man and woman revolts at this attempted prostitution of our judicial process for political purposes."
The judges of Dauphin County have been justly proud of the fine record of the Court which they inherited and which they have most zealously striven to maintain. We think it hardly necessary to deny to the Supreme Court the unethical and untruthful statements made as above quoted as to the political-mindedness of the judges of the Dauphin County Court, because we think the Supreme Court is familiar with the fact that no politics has ever entered into the determination of any question in our Court.
As to the statement that the first and second petitions of the District Attorney were accepted by us "at once and without study," our return filed in your Court to the Rule granted on the first petition shows that we made careful inquiry and gave it due consideration; and as to the second, we emphatically deny the Governor's statement.
Our order on the original petition was made April 29, 1938. Under the Act of March 18, 1875, P. L. 28, if we had summoned the Grand Jury of the March Term then existing, that jury could have sat only one week into the June Term which began May 31, 1938, and in all probability no sufficient investigation could have been properly conducted within that time. Therefore, after careful consideration, we concluded that the June Grand Jury should, as provided by law, be summoned before the beginning of the term. As above quoted, the Governor has attempted to impute to us political considerations *Page 340 
by analyzing the political affiliations of the two grand juries. A Grand Jury and every jury is drawn, in this county, as every informed person knows, by the Sheriff and the Democratic and Republican Jury Commissioners acting together, in which the Court takes no part. It is hardly necessary to say that we did not know, and do not now know, anything about the political affiliations of these grand jurors; that we never knew anything about the political affiliations of any grand jury or any other jury and we, happily, are able to think that no other judge in this Commonwealth ever made an investigation to ascertain such a fact.
Through our years of service there have been a few instances where we learned that some humble litigant imagined that he might not get an impartial trial before one of us and uniformly, when such matter was made known to us, without weighing the vagaries of such imagination, we have seen to it that another judge was assigned in such a case. It now appears that the Governor of this Commonwealth thinks that any trials which might be the outcome of the Grand Jury Investigation could not be fairly conducted by any of the judges of Dauphin County, and therefore, unwarranted and unfounded as the suspicion is, we earnestly request that the Supreme Court at once assign another judge to take entire control of the whole matter, including the consideration of any preliminary questions, the charge of the Grand Jury if convened, and conduct the trials, if any, that may be necessary.
And we will ever pray.
(Signed)   WM. M. HARGEST, P. J.
FRANK B. WICKERSHAM, A. L. J.
JOHN E. FOX, A. L. J.
                                 ORDER.
We have before us the petition of the Judges of the Court of Quarter Sessions of Dauphin County requesting that another judge be assigned to conduct in that *Page 341 
court all matters relating to the proposed grand jury investigation in Dauphin County. Under the circumstances presented to us by these three judges, we cannot deny their request. But in acceding to it we express our complete confidence in the integrity, ability, fairness and impartiality of these judges, and we are certain, had they remained in charge of these proceedings, they would have demeaned themselves and would have discharged the trust committed to their keeping in accordance with the highest and best judicial traditions of this Commonwealth.
AND NOW, June 20, 1938, petition granted.
PER CURIAM.
                                 ORDER.
AND NOW, to wit, June 20, 1938, the Honorable PAUL N. SCHAEFFER, President Judge of the Twenty-Third Judicial District, consisting of the County of Berks, is hereby directed to lay aside his judicial duties in that district and proceed forthwith to the Twelfth Judicial District, comprising the County of Dauphin, with Harrisburg as the County seat, there to preside over and take control of the proposed investigation by the June, 1938, Grand Jury of Dauphin County, including the consideration of any preliminary questions, the charge of the grand jury if convened, the conduct of trials, if any, and all matters in relation thereto. And, under this assignment, to have the same power and authority as is vested in the law judges of the Twelfth Judicial District by the laws of this Commonwealth.
Per Curiam,
JOHN W. KEPHART,
Chief Justice. *Page 342